1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 LINDA SEXTON,

 8          Plaintiff-Appellant,

 9 v.                                                                    No. 30,244

10 SHIRLEY THOMPSON
11 EVERETT and RUSSELL
12 THOMPSON,

13          Defendants-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
15 Sheri A. Raphaelson, District Judge

16 Kathleen Kentish Lucero
17 D. Scott Riedel
18 Espanola, NM

19 for Appellant

20 Mart. M. Martinez
21 Espanola, NM

22 for Appellee Shirley Thompson Everett

23                                 MEMORANDUM OPINION

24 SUTIN, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                              ________________________________
7                                              JONATHAN B. SUTIN, Judge


8 WE CONCUR:


 9 ______________________________
10 CYNTHIA A. FRY, Chief Judge



11 ______________________________
12 LINDA M. VANZI, Judge




                                           2